Citation Nr: 1244329	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for fainting and dizziness, to include as secondary to a service-connected cervical spine disability.

3.  Entitlement to a rating higher than 50 percent for a low back disability.  

4.  Entitlement to a rating higher than 20 percent a cervical spine disability.  

5.  Entitlement to an initial rating higher than 30 percent for a psychiatric disability.

6.  Entitlement to a rating higher than 10 percent for hypertension.

7.  Entitlement to an initial rating higher than 10 percent prior to November 30, 2011, and higher than 0 percent thereafter, for service-connected peripheral neuropathy of the left lower extremity.  

8.  Entitlement to an effective date earlier than August 6, 2004, for the grant of a 50 percent rating for a low back disability.  

9.  Entitlement to an effective date earlier than August 6, 2004, for the grant of service connection for peripheral neuropathy of the left lower extremity.  

10.  Entitlement to an effective date earlier than August 6, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

In January 2005, the RO increased the rating for the cervical spine disability to 20 percent, continued a 40 percent rating for a low back disability, and continued a 0 percent rating for hypertension.  In March 2006, the RO increased the rating of the low back disability to 50 percent, effective August 6, 2004.  In January 2012, the RO increased the rating of the Veteran's hypertension to 10 percent disabling, effective March 30, 2004.  

In December 2006, the RO granted entitlement to service connection for major depressive disorder, rated 10 percent, effective July 25, 2005.

In March 2006, the RO granted service connection for peripheral neuropathy of the left lower extremity, rated 10 percent, effective August 6, 2004.  In January 2012, the RO reduced the rating for peripheral neuropathy of the left lower extremity to 0 percent, effective November 30, 2011.

In May 2005, the RO denied service connection for headaches, and fainting and dizziness.

In March 2006, the RO granted entitlement to a total rating for compensation based on individual unemployability due to service-connected disability.  The RO increased the rating for the low back disability to 50 percent disabling effective August 6, 2004, and granted service connection for peripheral neuropathy of the left lower extremity, rated 10 percent, effective August 6, 2004.

The issue of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the left lower extremity was not timely perfected.  However, that issue was included in the issues certified and addressed by the Board in August 2008.  The RO also issued a supplemental statement of the case dated in January 2012 covering the issue and the Veteran's representative filed a Brief addressing the issue dated in July 2012.  As such it is clear that the Veteran and VA both have continued to treat this issue as having been perfected for appeal.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Here, VA waived objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, based on the facts as given, the Board will proceed to the merits of the appeal.

In June 2008, the Board remanded these issues for further development and adjudication.  That having been completed, the case has been returned to the Board for further review.

The increased rating claims at issue here remain in controversy because the ratings assigned are less than the maximum available benefit awardable.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file.  The Board has reviewed the contents of the paperless file and the claims file and will proceed with review of the claims based upon all relevant evidence.  

In a statement dated in October 2004, the Veteran mentions several disabilities that he may have intended to be claims for service connection.  Those include disabilities of his stomach, knees, and right hip.  Those issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to a higher rating for major depressive disorder, and entitlement to service connection for headaches and fainting and dizziness, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not shown to be manifested by forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine, unfavorable ankylosis of the entire cervical spine, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, or any separately ratable neurological deficit of the upper extremities.

2.  The Veteran's low back disability is not shown to be manifested by unfavorable ankylosis of the entire spine, or intervertebral disc syndrome manifested by incapacitating episodes of at least six weeks during the past 12 months.

3.  The Veteran's hypertension is not shown to be manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.

4.  Prior to November 30, 2011, the Veteran's service-connected left lower extremity peripheral neuropathy was not productive of moderate incomplete paralysis.  Thereafter, the condition was not productive of mild incomplete paralysis.  

5.  A claim for TDIU was received by VA on August 6, 2004 and a March 2006 rating decision granted entitlement to TDIU effective August 6, 2004.  

6.  A claim for an increased rating for a low back disability was first received by VA on August 6, 2004 and the evidence fails to show a factually ascertainable increase in the Veteran's service-connected low back disability in the year prior to August 6, 2004.

7.  A claim for an increased rating for a low back disability was first received by VA on August 6, 2004 and a December 2004 VA examination diagnosed peripheral neuropathy of the left lower extremity at least as likely as not secondary to spondylolysis.  A March 2006 rating decision granted service connection for peripheral neuropathy of the left lower extremity, effective August 6, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

2.  The criteria for a rating in excess of 50 percent a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).

4.  The criteria for a rating in excess of 10 percent prior to November 30, 2011, and in excess of 0 percent thereafter, for peripheral neuropathy of the left lower extremity, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for the assignment of an effective date earlier than August 6, 2004 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.1(p), 3.155, 3.400 (2011).  

6.  The criteria for the assignment of an effective date earlier than August 6, 2004, for the grant of a 50 percent rating for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400, 4.149; 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

7.  The criteria for an effective date earlier than August 6, 2004, for the grant of service connection for peripheral neuropathy of the left lower extremity, have not been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.1(p), 3.155, 3.400 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters dated in March 2005, May 2006, and July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, with respect to the Veteran's initial increased rating claim for peripheral neuropathy of the left lower extremity, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is required with respect to the Veteran's claim for a higher initial rating for left lower extremity peripheral neuropathy.  Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

In addition, with respect to the earlier effective date claims, no additional notice is required for a downstream issue.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  Instead of issuing an additional notice letter in the situation concerning the downstream earlier-effective-date claims, VA must issue a statement of the case if the disagreement is not resolved.  38 U.S.C.A. § 7105(d) (West 2002);  Because the RO issued a statement of the case in February 2007 and a supplemental statement of the case dated in January 2012 addressing the downstream effective-date claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning earlier effective date, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

The Veteran's service medical records, and VA and private medical records, and Social Security Administration disability records have been obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Veteran has also been provided with relevant VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's service connection claims adjudicated herein.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Increased Ratings

Disability ratings are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined.  38 C.F.R. § 4.25 (2012).  However, rating of the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993); 38 U.S.C.A. § 1155 (West 2002).  That would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2012).

In determining the degree of limitation of motion, the provisions of regarding additional function limitation  are for consideration.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability rating is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).  

In this regard, the Board notes that the Court, in, recently held that,
Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.40 (2012); Johnston v. Brown, 10 Vet. App. 80 (1997) (finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2012).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Cervical Spine and Low Back Disabilities

The Veteran's service-connected cervical spine disability is currently rated 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5235, and the Veteran's low back disability is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5239, which are part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a (2012).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:  

A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater that 60 degrees; or, forward flexion of the cervical spine greater 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, 

A 30 percent rating is warranted where there forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine, 

A 40 percent rating is warranted where there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, 

A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 

A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (2012).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, will be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (2012).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Disease and Injuries of the Spine, Note (2) (2012).  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Disease and Injuries of the Spine, Note (4) (2012).  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (3) (2012).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Disease and Injuries of the Spine, Note (5) (2012).  

Disability of the thoracolumbar and cervical spine segments will be separately rated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Disease and Injuries of the Spine, Note (2) (2012).  

Intervertebral disc syndrome can also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Such provides that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the last 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012).

For purposes of ratings under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be rated on the basis of incapacitating episodes or under the General Rating Formula For Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2012).

The medical evidence in this case consists of private and VA treatment records and VA examinations dated in December 2004, September 2007, and November 2011.

There are two December 2004 VA examination reports.  The first report notes that the Veteran quit work in 2003 due to acute back pain.  That occurred when he stepped in a hole while walking.  The Veteran was also noted to have a cervical spine fracture while on active duty.  The Veteran's medical history was noted and it was noted that the Veteran reported that he could not work because of his neck and back.  After a general examination, the Veteran was diagnosed with degenerative arthritis of the lumbar spine and cervical spine, as least as likely as not service related.  The examiner also opined that the Veteran was unable to perform work due to the conditions.  The impression was that the Veteran was unemployable.

The second December 2004 examination was more specifically related to the level of disability associated with his back and neck conditions.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history, including his in-service injuries was noted.  The Veteran was noted to have pain in his low back that radiated to his right hip.  The pain was indicated to be continuous, consisting of a dull continuous backache that was 5/10.  The Veteran was noted to take medication for his condition.  The Veteran reported flare-ups when the pain spiked to 10/10.  Those episodes were indicated to happen approximately every six weeks and lasted four to eight hours.  There was additional limitation of motion and functional impairment during the flare-ups.  The Veteran reported radicular pain running down both legs with numbness.  There were no bowel or bladder complaints, although the Veteran stated that he had erectile dysfunction.  With respect to the cervical spine, the Veteran was noted to have pain in the posterior cervical and right trapezius region.  The pain was continuous and dull with an intensity of 5/10.  He was noted to have flare-ups of 7/10 that occurred approximately once a month and lasted 24 hours.  

On examination, the cervical spine was noted to be tender in the right paracervical region and trapezius muscle on the right.  Forward flexion was 0 to 40 degrees with pain throughout, extension was 0 to 40 degrees with pain throughout, right lateral flexion was 0 to 30 degrees with pain throughout, left lateral flexion was 0 to 30 degrees without pain, left lateral rotation was 0 to 30 degrees without pain, and right lateral rotation was 0 to 30 degrees with pain in the right paraspinous muscles.  Examination of the lumbar spine indicated that the Veteran limped on his right.  There was tenderness in the paraspinous muscles in the lowest part of the lumbar spine near the iliac crest.  Forward flexion was 0 to 30 degrees with pain throughout, extension was 0 to 15 degrees with pain throughout, left lateral flexion was 0 to 15 degrees with pain throughout, right lateral flexion was 0 to 15 degrees with pain throughout, and left and right lateral rotation were 0 to 40 degrees with pain in the end.  With repetitive use, there was fatigue, weakness, and lack of endurance in addition to his pain.  Sensory examination found normal sensation to pinprick in the upper and lower extremities except for the lateral aspect of the left foot and the fourth and fifth toes had decreased pain sensation.  Light touch was normal in the upper extremities and the lower extremities except for the same area.  Motor examination and grip bilaterally were normal.  Biceps, triceps, lower extremity quadriceps, and hamstrings were all normal bilaterally.  Dorsiflexion and plantar flexion of the feet were normal bilaterally.  Deep tendon reflexes of the ankle and knee were 1+ bilaterally, and deep tendon reflexes of the biceps, triceps, and brachioradials were normal bilaterally.  Rectal examination was normal and Lasegue's sign was positive on the right.  After examination, the Veteran was diagnosed with spondylolysis L5-S1, peripheral neuropathy S1, and degenerative arthritis of the cervical spine.

The Veteran was again examined by VA in September 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted.  The Veteran was noted to have low back pain that went into his right hip, and reported that he had trouble turning his head to the right.  The Veteran reported that the pain in his low back was a 4/10, and that he felt something tight in his neck with rotation.  The Veteran reported that his pain was continuous, but that he did have flare-ups with pain of 10/10 that lasted for two to four months.  On examination, the Veteran had C7 tenderness, but no paraspinal tenderness.  Range of motion of the cervical spine was forward flexion to 34 degrees with pain, extension to 38 degrees with pain, left lateral rotation to 28 degrees with discomfort, right lateral flexion to 33 degrees with pain, left lateral rotation to 62 degrees with discomfort, and right lateral rotation to 65 degrees with pain.  Heel and toe walking was normal.  Lumbosacral pain and tightness occurred after repetitive use, and there was pain with repetitive motion.  Examination of the thoracolumbar spine noted forward flexion to 50 degrees with pain, extension to 34 degrees with pain, left lateral flexion to 30 degrees with pain, right lateral flexion to 30 degrees with discomfort, left lateral rotation to 29 degrees with discomfort, and right lateral rotation to 32 degrees with pain.  There was no additional loss in range of motion following repetitive use.  Reflexes were 2+ in the arms and less and Achilles.  There was positive straight-leg raising at 45 degrees on the right, and Babinski was normal.  X-rays and MRI of the cervical and thoracolumbar spine showed moderate narrowing of the left C3-4 neural formation, central canal was preserved, prominent disc protrusions at T6-7 and T7-8 levels with no significant canal or neural foraminal stenosis.  After examination, the Veteran was diagnosed with cervical degenerative arthritis and narrowing of left C3-C4 neural foramin, and spondylolisthesis at L5-S1 with degenerative arthritis of the lumbosacral spine, disc protrusions at T6-T7 and T7-T8 levels.

Finally, the Veteran was afforded a VA examination dated in November 2011 in connection with his neck and back claims.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  With respect to the low back, the Veteran was diagnosed with spondylolysis.  The Veteran reported constant pain at 5/10 with flare-ups at 9/10 caused by prolonged sitting, driving, and walking, and relieved with rest and medication.  Range of motion testing revealed forward flexion to 30 degrees with pain at 15 degrees, extension to 20 degrees with pain throughout, right lateral flexion to 20 degrees without pain, left lateral flexion to 20 degrees with pain at 15 degrees, right lateral rotation to 30 degrees or greater with pain at 15 degrees, and left lateral rotation to 30 degrees or greater with pain at 15 degrees.  After three repetitions, range of motion of extension and right and left lateral flexion were reduced to 10 degrees, indicating some decreased range of motion following repetitive use testing.  The Veteran also had functional loss or impairment of the thoracolumbar spine with less movement than normal, weakened movement, excess fatigbility, pain, instability, and interference with sitting, standing, or weight bearing.  There was also tenderness, guarding, abnormal gait and spinal contour.  Strength was 5/5 throughout with no muscle atrophy.  Deep tendon reflexes were normal in the bilateral knees and 1+in the bilateral ankles.  Sensory examination to light touch was normal on the left lower extremity and decreased on the right.  Straight leg test was positive bilaterally.  Radicular symptoms were limited to moderate pain and mild numbness in the right lower extremity, and involvement of the sciatic nerve root was noted on the right.  The examiner found no other neurologic abnormalities such as bowel or bladder problems.  The Veteran was also noted to have intervertebral disc syndrome with no incapacitating episodes over the past 12 months.   

With respect to the Veteran's cervical spine, the November 2011 VA examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.  The Veteran reported continuous pain at 7/10 with no flare-ups.  Range of motion testing revealed forward flexion to 20 degrees with pain throughout, extension to 10 degrees with pain throughout, right lateral flexion to 10 degrees with pain at 5 degrees, left lateral flexion to 10 degrees with pain at 5 degrees, right lateral rotation to 15 degrees with pain throughout, and left lateral rotation to 15 degrees with pain throughout.  The examiner found that the Veteran did not have additional limitation of motion following repetitive use.  The Veteran had functional loss or impairment of the thoracolumbar spine with less movement than normal, weakened movement, and pain.  There was also tenderness and guarding.  Deep tendon reflexes were normal as was sensation to light touch.  The examiner indicted no radicular pain.  The examiner also found no other neurologic abnormalities such as bowel or bladder problems, and indicated that the Veteran did not have IVDS of the cervical spine.   

The Veteran's outpatient treatment records were also reviewed, but did not show symptoms worse than those outlined above in the Veteran's VA examination reports.  

Under the General Rating Formula, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his cervical spine disability.  To warrant a rating in excess of 20 percent, the Veteran's cervical spine disability must be productive of forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine.  The evidence does not show ankylosis of the cervical spine noted, and the range of motion testing indicated at most a limitation of motion to 20 degrees, albeit limited and with pain and weakness.  The Veteran does not have forward flexion of the cervical spine limited to 15 degrees or less, even in contemplation of limitation of range of motion due to the pain and weakness.  Therefore, he is not entitled to a rating in excess of 20 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the General Rating Formula, the Board also finds that the Veteran is not entitled to a rating in excess of 50 percent for his low back disability.  To warrant a rating in excess of 50 percent, the Veteran's low back disability must be productive of unfavorable ankylosis of the entire spine.  As noted in the medical evidence detailed above, there is no finding of any ankylosis, and thus no finding of unfavorable ankylosis of the entire spine.  Therefore, a higher rating on this basis is not warranted.

Additionally, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board has considered whether that results in any associated objective neurological abnormalities that warrant separate ratings.  

The Veteran has already been service-connected for sciatica of both lower extremities.  Therefore, no further rating regarding associated objective neurological abnormalities of the lower extremities is required.  And with respect to the upper extremities, the evidence does not indicate that the Veteran has radicular symptoms related to his cervical spine condition.  The examinations contained in the Veteran's claims file do not show that the Veteran has symptoms of radiculopathy of the upper extremities, or symptoms of bladder or bowel dysfunction related to his service-connected back disabilities.  While the Veteran has claimed erectile dysfunction, it is not shown to be due to his back or neck disabilities.  Therefore, the Board finds that the objective medical evidence of record fails to demonstrate that the Veteran's disabilities result in any associated objective neurological abnormalities that warrant separate ratings above those that are already service-connected.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected cervical spine disability, or in excess of 50 percent for his low back disability under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for either condition.  The Veteran has not been diagnosed with intervertebral disc syndrome of the cervical spine.  He has been so diagnosed with respect to his low back disability, but the November 2011 VA examiner specifically found that there were no incapacitating episodes related to the condition.  Neither of the other VA examiners indicated that bed rest was prescribed by a physician.  No incapacitating episodes were reported, although flare-ups were noted.  

As no incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, have been indicated, the Veteran is not entitled to higher ratings for his disabilities under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected disabilities.  However, the Board finds that his symptomatology has been stable for the entire rating periods in this case.  Therefore, staged ratings for the disabilities are not warranted. 

Additionally, the Board has specifically considered whether any additional function loss is shown due to pain or other factors that would cause any increased ratings to be assigned.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  However, the Board finds that the ratings assigned adequately consider the Veteran's noted complaints of pain and other limiting factors.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings for cervical spine and low back disabilities.  Therefore, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran seeks a higher rating for hypertension, currently rated 10 percent.

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides a 50 percent rating for diastolic pressure predominantly 130 or more; a 40 percent rating for diastolic pressure predominantly 120 or more; a 20 percent rating for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).

The medical evidence in this case consists of VA and private medical records and VA examinations dated in December 2004 and November 2011.

The November 2011 examination indicated blood pressure readings of 160/100, 151/79, and 151/82.  The December 2004 VA examination indicated blood pressure readings of 148/90, 148/86, and 148/90.  Other treatment records indicate blood pressure readings as high as 167 for systolic blood pressure, and as high as 99 diastolic blood pressure.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  The evidence in this case does not show that the Veteran's diastolic pressure was predominantly 110 or more, or that the systolic pressure was predominantly 200 or more.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected hypertension.  However, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for is not warranted. 

As the criteria for a rating in excess of 10 percent for hypertension have not been met, the preponderance of the evidence is against the claim for a higher rating, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Ratings for Left Lower Extremity Peripheral Neuropathy

Initially, the Board notes that the rating of the Veteran's service-connected left lower extremity disability was reduced to 0 percent effective November 3, 2011.  Prior to November 30, 2011, the disability war rated 10 percent under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2012).

The Board notes that the Veteran was not provided with notice prior to the reduction of the rating in the January 2012 rating decision.  However, that regulation does not apply in this case.  38 C.F.R. § 3.105(e) (2012).  That provision applies only when a reduction in rating results in a reduction or discontinuance of compensation payments currently being made.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2012).  At the time of the January 2012 rating decision that implemented the reduction, the Veteran was in receipt of an individual unemployability rating and paid at the 100 percent rate.  After the reduction, the Veteran's individual unemployability rating and compensation remained the same.  Thus, the lower rating for the left lower extremity did not result in a reduction of discontinuance of compensation payments being made at the time of the reduction.  Therefore, the Board finds that notice under 38 C.F.R. § 3.105(e) was not required and contemporaneous notice of the reduction, issued on January 17, 2012, was adequate in this case. 

Turning to the merits of the ratings, the Board notes that the Veteran's service-connected left lower extremity peripheral neuropathy is currently rated 10 percent disabling prior to November 30, 2011 and 0 percent thereafter under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2012).

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a (2012).

Incomplete paralysis indicates a degree of lost of impaired function substantially less than the type picture for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2012).

The medical evidence in this case consists of private and VA treatment records and VA examinations dated in December 2004 and November 2011.  

The December 2004 examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Upon examination, the Veteran was found to have normal sensation to pinprick in the lower extremities except for the lateral aspect of the left foot and the fourth and fifth toes had decreased pain sensation.  Light touch was normal in the lower extremities except for the same area as the pain.  Motor examination and grip bilaterally were normal.  Biceps, triceps, lower extremity quadriceps, and hamstrings were all normal bilaterally.  Dorsiflexion and plantar flexion of the feet were normal bilaterally.  Deep tendon reflexes of the ankle and knee were 1+ bilaterally, and deep tendon reflexes of the biceps, triceps, and brachioradials were normal bilaterally.  Rectal examination was normal and Lasegue's sign was positive on the right.  After examination, the Veteran was diagnosed with peripheral neuropathy, S1.

In November 2011, the Veteran was again examined by VA.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  When asked whether the Veteran had a peripheral nerve condition or peripheral neuropathy, the examiner answered "no."   The examiner found that there were signs and symptoms of sciatica, but a normal EMG.  Symptoms were indicated to be moderate right lower extremity pain and mild right lower extremity numbness.  Strength was 5/5 and there was no muscle atrophy.  Deep tendon reflexes were normal except for 1+ in the right knee and ankle, and light touch sensation was normal except for decreased sensation in the right knee, leg, and foot.  Lower radicular group and sciatic nerve testing was normal bilaterally.  EMG testing was indicated to be normal for both right and left lower extremities.  In sum, the examiner stated that the Veteran's claims file was reviewed and there was no evidence of radiculopathy on EMG.

The Veteran's treatment records were also reviewed, but the symptoms noted therein were not more severe than those noted in the VA examination reports outlined above.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent prior to November 30, 2011, and in excess of 0 percent thereafter, is not warranted.  In order to warrant a higher rating, the Veteran's condition must be productive of moderate incomplete paralysis prior to November 30, 2011 and mild incomplete paralysis thereafter.  

The evidence with respect to the left lower extremity indicates that, prior to November 2011, the Veteran's left lower extremity disability was productive of normal sensation to pinprick and light touch in the lower extremities except for the lateral aspect of the left foot and the fourth and fifth toes had decreased pain sensation, and deep tendon reflexes of the ankle and knee were 1+ bilaterally.  Otherwise the examination was normal.  Therefore, the Board finds that there was wholly sensory involvement, which constituted no more than mild incomplete paralysis.

After November 2011, the Veteran was not diagnosed with peripheral neuropathy and his EMG study was normal.  Some symptoms of sciatic were noted on the right, but none on the left.  Right leg neurologic symptoms have been separately rated.  Therefore, in the absence of any left leg symptomatology as of November 2011, the Board finds that the assignment of any increased rating is not warranted.

The Board has considered whether additional staged ratings are appropriate for the Veteran's the left lower extremity.  However, the Board finds that his symptomatology was stable throughout the appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted. 

As the criteria for a higher rating for left lower extremity peripheral neuropathy have not been met, the preponderance of the evidence is against the claim, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Rating Considerations

The Board notes that the VA examinations of the Veteran were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, scientific tests such as range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the failure to review the Veteran's claims file did not undermine the objective range of motion findings recorded by the VA examiner.  Those findings were considered valid despite flaws in the record.  Mariano v. Principi, 17 Vet. App. 305 (2003).  A review of the Veteran's claims file, while desirable, was not necessary to the successful rating of the Veteran's claim.  

In addition, with respect to the Veteran's claims, the Board has also considered the statements that his disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which the disabilities are rated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to rate the Veteran's disabilities so as to warrant assignment of higher ratings on an extra-schedular basis.  There is no showing that the Veteran's disabilities have resulted in marked interference with employment, beyond that contemplated in the rating criteria.  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Earlier Effective Date Claims

Generally, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2012); 38 U.S.C.A. § 5110 (West 2002).  For awards of increased compensation, if the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997).

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).

In order for entitlement to an increase in disability compensation to arise, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  Thus, determining whether an effective date assigned for an increased rating is correct requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1992).

VA regulations define application or claim as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  An informal claim is further defined as any communication or action from a Veteran or his duly authorized representative indicating an intent to apply for one or more benefits under the laws administered by the VA.  38 C.F.R. § 3.155(a) (2012).  The informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2012).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2012).

Also, with regard to the terms application or claim, the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided the reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (West 2002); 38 C.F.R. § 3.155(a) (2012).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2012).

TDIU

The Veteran contends that he is entitlement to an effective date earlier than August 6, 2004, for the grant of individual unemployability. 

A claim for TDIU was received by VA on August 6, 2004.  At that time the Veteran had a combined rating of 50 percent, with the highest individual rating of 40 percent.  Subsequently, the Veteran was service-connected for major depressive disorder, peripheral neuropathy of the left lower extremity, and was assigned increased ratings for his service-connected low back and cervical spine disabilities.  

In March 2006, the Veteran was awarded individual unemployability.  At that time his combined rating for his service-connected disabilities was 70 percent disabling.  Individual unemployability was made effective August 6, 2004, the date of his claim and also the effective date of the increase assigned for his service-connected low back and cervical spine disabilities and the grant of service connection for peripheral neuropathy of the left lower extremity. The Board notes that the Veteran's service-connected major depressive disorder was effective July 25, 2005.

Based on the foregoing, the Board finds that an effective date earlier than August 6, 2004 is not warranted.  The Veteran submitted his claim for a TDIU on August 6, 2004, and there is no evidence or allegation that there was a pending claim for a TDIU prior to that date.  Therefore, the only time period during which the Veteran could potentially be entitled to a TDIU in connection with the current claim is the one-year period prior to the receipt of his claim on August 6, 2004.  38 C.F.R. § 3.400(o)(2) (2012).  Therefore, a TDIU could be awarded prior to the current August 6, 2004 claim for a TDIU if, during that one-year period, there is competent evidence from which it is factually ascertainable that the Veteran became unemployable due to service-connected disabilities.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16 (2012).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2012).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for consideration of the assignment of TDIU all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2012); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2012). 

In determining whether the Veteran  is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board has reviewed the claims files and finds that there is no basis for the assignment of an effective date earlier than August 6, 2004 for the grant of TDIU. 

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of benefits shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  Date of receipt generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2011).  However, an exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  The term increase as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The Veteran was granted TDIU on the same day that his service-connected disabilities reached a combined 70 percent disabling, as of the March 2006 rating decision.  That was the first time shown by the evidence of record that the Veteran met the numerical criteria for individual unemployability.  In addition, the Board notes that the 70 percent combined rating was made effective July 25, 2005, the effective date of the grant of service connection for major depressive disorder, and nearly a year after the August 6, 2004 effective date assigned for the grant of individual unemployability.  In other words, the RO granted an effective date earlier than the Veteran's combined rating met the percentage criteria for consideration of individual unemployability.  

The Board notes that individual unemployability may be granted even where the Veteran does not meet the numerical criteria, but in such circumstances, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability and that should be referred to the Director, Compensation and Pension Service for extra-schedular consideration.  

Here, that is not necessary, since the evidence in the year prior to August 6, 2004 does not indicate that the Veteran was unemployable.  A March 2004 treatment report even indicated that the Veteran had applied for and had been hired for a job.  The note indicated that the Veteran would be placed on medication to control his hypertension in order that he could keep his new job.  Therefore, the Board finds that the evidence in the year prior to August 6, 2004, does not show that the Veteran met the criteria for assignment of a TDIU such that an increase in disability was factually ascertainable.

Consequently, the Board finds that an effective date for TDIU prior to August 6, 2004, is not warranted.  The Board finds that the preponderance of the evidence is against the claim for an earlier effective date and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Low Back Disability

With respect to the 50 percent rating for the service-connected low back disability, that rating was granted in a March 2006 rating decision and made effective the date of the claim for increased rating, August 6, 2004.

The Board finds that VA first received the Veteran's claim for increase in his service-connected low back disability in August 6, 2004, and a review of the claims file also shows that there is no indication that the Veteran attempted to file a formal or informal increased compensation claim for this condition prior to that date.  Moreover, there is no communication from the Veteran, or an examination or hospitalization report, or a private treatment record meeting the definition under 38 C.F.R. § 3.157, that was received or dated between the time of the issuance of the last prior rating decision rating the Veteran's low back and the August 6, 2004 claim.  Therefore, the Board finds that that a claim for an increased rating for the Veteran's service-connected low back disability was first received by VA on August 6, 2004.

Therefore, as the date of claim is August 6, 2004, the Board must now consider whether it is factually ascertainable that the Veteran's low back disability underwent an increase in severity in the year prior to such date, between August 6, 2003. and August 6, 2004.  

To warrant an effective date earlier than August 6, 2004, the evidence must show a factually ascertainable increase above 40 percent disabling in the year prior to August 6, 2004.  Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence must show ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant a higher rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The medical evidence in the year prior to August 6, 2004, however, is sparse and consists only of a few VA treatment records.  These records indicate that the Veteran was seen for a first visit with Primary Care, having just moved to Missouri from Colorado.  He was noted to have a history of fracture to his back and neck.  There are no other records of treatment for his low back in that period.  Therefore, the Board finds that evidence of record dated prior to August 6, 2004, does not show that the Veteran's disability more nearly approximated a 50 percent rating.  

Based on the foregoing, the Board concludes that the Veteran filed a claim of entitlement to an increased rating for his service-connected low back disability on August 6, 2004, and that the evidence fails to show a factually ascertainable increase to the next higher level prior to that date.  Therefore, an earlier effective date for a 50 percent rating for his low back disability is not warranted.    

The Board finds that the preponderance of the evidence is against the claim for an earlier effective date and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Peripheral Neuropathy of the Left Lower Extremity

The Veteran contends that he should receive an earlier effective date for the grant of service connection for peripheral neuropathy of the left lower extremity.  

In this case, the Veteran did not file a specific claim with respect to left lower peripheral neuropathy.  Rather, he filed a claim for increase in his service-connected low back disability on August 6, 2004.  In a December 2004 VA examination, the Veteran was then diagnosed with peripheral neuropathy, S1, left side at least as likely as not secondary to spondylolysis.  Service connection was granted in a March 2006 rating decision based on the findings of the December 2004 VA examiner, and made effective the date of the claim for increase in his low back disability.

Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  Generally, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2012).

In this case, entitlement to arose as of the December 2004 VA examination.  However, the RO granted an effective even earlier that December 2004, taking the effective date back to the date of the Veteran's claim for increase to his service-connected low back disability.  Therefore, the Board finds that the date of the August 6, 2004, claim is even earlier than the earliest date available for the grant of service connection.  

In addition, the Board finds that a review of the claims file also shows that there is no indication that the Veteran attempted to file a formal or informal claim for peripheral neuropathy of the left lower extremity prior to that date.  Moreover, there is no communication from the Veteran, or any examination or hospitalization report, or any private treatment record meeting the definition under 38 C.F.R. § 3.157, that was received prior to August 6, 2004, indicating a desire to file a claim for left lower extremity peripheral neuropathy.  38 C.F.R. §§ 3.1(p), 3.155(a), 3.157(b) (2012).  

In view of the foregoing, the Board concludes that there is no basis upon which to establish an effective date for service connection for peripheral neuropathy of the left lower extremity any earlier than that which has been currently assigned of  August 6, 2004.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

The Board finds that the preponderance of the evidence is against the claim for an earlier effective date and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 50 percent for a low back disability is denied.  

A rating higher than 20 percent for a cervical spine disability is denied.  

A rating higher than 10 percent for hypertension is denied.

An initial rating higher than 10 percent prior to November 30, 2011, and higher than 0 percent thereafter, for left lower extremity peripheral neuropathy is denied.  

An effective date earlier than August 6, 2004, for the grant of a 50 percent rating for a low back disability, is denied.  

An effective date earlier than August 6, 2004, for the grant of service connection for left lower extremity peripheral neuropathy is denied.  

An effective date earlier than August 6, 2004, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

With respect to the Veteran's claim for a higher rating for major depressive disorder, the Board notes that the Veteran has asserted that his condition is worse than the 30 percent rating assigned.  The evidence of record shows severe symptoms, suicide attempts, and GAF scores as low as 30.  The Board also notes that the Veteran was last examined for his psychiatric disability in September 2007, over five years ago.  Therefore, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected psychiatric disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Upon remand, the examiner should evaluate all of the Veteran's symptoms and make a determination as to his level of occupational and social impairment.

With respect to the Veteran's headaches and dizziness/fainting claims, the Veteran asserts that those disabilities are related to his service-connected cervical spine disability.  The Veteran has not been afforded a VA examination in order to determine whether the Veteran has a headache disability or disability manifested by dizziness and fainting that may be secondary to his service-connected cervical spine disability.  Therefore, those matters must be remanded.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

That the Veteran was notified in a March 2005 letter, with respect to direct service connection for his service connection claims.  The Veteran, however, is also claiming service connection on a secondary basis, including as due to service-connected cervical spine disability.  Upon remand, the Veteran should be afforded adequate notice regarding his claim for secondary service connection for his claimed disabilities on a secondary basis.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at VA.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA must obtain outstanding VA and private records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of VA regulations in regard to the secondary service connection claims for headaches and dizziness/fainting.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Obtain all VA medical records not already in the record related to the Veteran's claimed disabilities.

4.  After obtaining the above-referenced records, schedule the Veteran for a VA examination to assess the current severity of his major depressive disorder.  The examiner must review the claims file and must note that review in the report.  The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that is attributed to his major depressive disorder.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9434, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's major depressive disorder.  The examiner should specifically comment on and list all of the Veteran's symptoms related to his service-connected major depressive disorder, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of his symptoms.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

5.  Schedule the Veteran for a VA examination to determine whether the Veteran has a headache disability or a disability manifested by dizziness and fainting that are related to the Veteran's military service or his service-connected cervical spine disability.  The examiner must review the claims file and must note that review in the report.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  The examiner is specifically requested to offer an opinion as to: 

(a)  Diagnose any current headache disability, or state whether or not any diagnosed disability is found. 

(b)  Is it at least as likely as not (50 percent or greater probability) that any headache disability had its onset during active duty, within one year of active duty, or is otherwise related to the Veteran's service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any headache disability was caused by the Veteran's service-connected cervical spine disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that any headache disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected cervical spine disability?

(e)  Diagnose any current disability manifested by dizziness and fainting, or state whether or not any diagnosed disability is found. 

(f)  Is it at least as likely as not (50 percent or greater probability) that any disability manifested by dizziness and fainting had its onset during active duty, within one year of active duty, or is otherwise related to the Veteran's service?

(g)  Is it at least as likely as not (50 percent or greater probability) that any disability manifested by dizziness and fainting was caused by the Veteran's service-connected cervical spine disability?

(h)  Is it at least as likely as not (50 percent or greater probability) that any disability manifested by dizziness and fainting has been aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected cervical spine disability?

6.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that failure to cooperate by attending a requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2012); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


